Exhibit 99.1 NEWS RELEASE 2011-10 FOR IMMEDIATE RELEASE Contact: Kristine Boyd 713-688-9600 x135 FRONTIER OIL DECLARES CASH DIVIDEND HOUSTON, TEXAS, June 9, 2011 – The Board of Directors of Frontier Oil Corporation (NYSE: FTO) declared a regular quarterly cash dividend on the Company’s common stock of $0.06 per share ($0.24 annualized).The dividend is payable on June 30, 2011 to shareholders of record as of the close of business on June 21, 2011. Frontier operates a 135,000 barrel-per-day refinery located in El Dorado, Kansas, and a 52,000 barrel-per-day refinery located in Cheyenne, Wyoming, and markets its refined products principally along the eastern slope of the Rocky Mountains and in other neighboring plains states.Information about the Company may be found on its web site www.frontieroil.com. * 10000 Memorial Drive, Suite 600Houston, Texas 77024-3411(713) 688-9600Fax (713) 688-0616
